 



Exhibit 10.1
STOCK OPTION AGREEMENT
(Nonstatutory Stock Option – 2007 Long-Term Incentive Plan)
     This STOCK OPTION AGREEMENT (this “AGREEMENT”) is made to be effective as
of                     , 200___ (the “GRANT DATE”), by and between Abercrombie &
Fitch Co., a Delaware corporation (the “COMPANY”), and                      (the
“OPTIONEE”).
WITNESSETH:
     WHEREAS, pursuant to the provisions of the 2007 Long-Term Incentive Plan of
the COMPANY (the “PLAN”), the Compensation Committee (the “COMMITTEE”) of the
Board of Directors of the COMPANY (the “BOARD”) administers the PLAN; and
     WHEREAS, the COMMITTEE has determined that an option to purchase
                                         (                    ) shares of
Class A Common Stock, $0.01 par value (the “SHARES”), of the COMPANY should be
granted to the OPTIONEE upon the terms and conditions set forth in this
AGREEMENT;
     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:
     1. Grant of OPTION. Pursuant to, and subject to, the terms and conditions
set forth in this AGREEMENT and in the PLAN, the COMPANY hereby grants to the
OPTIONEE an option (the “OPTION”) to purchase
                                         (                    ) SHARES of the
COMPANY (subject to adjustment as provided in Section 11(c) of the PLAN). The
OPTION is not intended to qualify as an incentive stock option under Section 422
of the Internal Revenue Code of 1986, as amended (the “CODE”).
     2. Terms and Conditions of the OPTION.
          (A) OPTION PRICE. The purchase price (the “OPTION PRICE”) to be paid
by the OPTIONEE to the COMPANY upon the exercise of the OPTION shall be
$             per share, which is the per share closing price of the SHARES of
the COMPANY as reported on the New York Stock Exchange on the GRANT DATE
(subject to adjustment as provided in Section 11(c) of the PLAN).
          (B) Exercise of the OPTION. Except as provided under Sections 3 and 5
of this AGREEMENT, no portion of the OPTION may be exercised until the first
anniversary of the GRANT DATE, provided that the OPTIONEE is employed by the
COMPANY or a subsidiary of the COMPANY on such date. Thereafter, except as
otherwise provided in this AGREEMENT, the OPTION may be exercised as follows:
                    (i) at any time after the first anniversary of the GRANT
DATE, as to             % of the SHARES subject to the OPTION (subject to
adjustment as provided in Section 11(c) of the PLAN), provided that the OPTIONEE
is employed by the COMPANY or a subsidiary of the COMPANY on such date;





--------------------------------------------------------------------------------



 



                    (ii) at any time after the second anniversary of the GRANT
DATE, as to an additional             % of the SHARES subject to the OPTION
(subject to adjustment as provided in Section 11(c) of the PLAN), provided that
the OPTIONEE is employed by the COMPANY or a subsidiary of the COMPANY on such
date;
                    (iii) at any time after the third anniversary of the GRANT
DATE, as to an additional             % of the SHARES subject to the OPTION
(subject to adjustment as provided in Section 11(c) of the PLAN), provided that
the OPTIONEE is employed by the COMPANY or a subsidiary of the COMPANY on such
date; and
                    (iv) at any time after the fourth anniversary of the GRANT
DATE, as to an additional             % of the SHARES subject to the OPTION
(subject to adjustment as provided in Section 11(c) of the PLAN), provided that
the OPTIONEE is employed by the COMPANY or a subsidiary of the COMPANY on such
date.
     Subject to the other provisions of this AGREEMENT, including Section 5, if
the OPTION becomes vested and exercisable as to certain SHARES, it shall remain
exercisable as to those SHARES until the date of expiration of the OPTION term.
The COMMITTEE may, but shall not be required to (unless otherwise provided in
this AGREEMENT), accelerate the vesting and exercisability of the OPTION.
     The grant of the OPTION shall not confer upon the OPTIONEE any right to
continue in the employment of the COMPANY or any of its subsidiaries or
interfere with or limit in any way the right of the COMPANY or any of its
subsidiaries to modify the terms of or terminate the employment of the OPTIONEE
at any time in accordance with applicable law and the COMPANY’s or the
subsidiary’s governing corporate documents.
          (C) OPTION Term. The OPTION shall in no event be exercisable after the
expiration of ten years from the GRANT DATE and shall expire on such date.
          (D) Method of Exercise. The OPTION may be exercised by giving written
or electronic notice of exercise to the COMMITTEE, in care of the Human
Resources Department of the COMPANY, or such third-party administrator as the
Human Resources Department may from time to time designate, stating the number
of SHARES subject to the OPTION in respect of which the OPTION is being
exercised. Payment for all such SHARES shall be made to the COMPANY at the time
the OPTION is exercised or pursuant to a cashless exercise procedure approved by
the COMMITTEE in United States dollars in cash (including certified check).
Payment for such SHARES may also be made (i) by tender of SHARES of the COMPANY
already owned by the OPTIONEE for at least six months (either by actual delivery
of the already-owned SHARES or by attestation) and having a fair market value
(based on the closing sale price of the SHARES as reported on the New York Stock
Exchange or, if the SHARES are not traded on the New York Stock Exchange, “fair
market value” as defined in the PLAN) on the date of tender equal to the OPTION
PRICE or (ii) by a combination of the delivery of cash and the tender of
already-owned SHARES. After payment in full for the SHARES purchased under the
OPTION has been made, the COMPANY shall take all such actions as are necessary
to deliver an appropriate certificate or other

-2-



--------------------------------------------------------------------------------



 




evidence of ownership representing the SHARES purchased upon the exercise of the
OPTION as promptly thereafter as is reasonably practicable.
          (E) Tax Withholding. The COMPANY shall have the right to require the
OPTIONEE to remit to the COMPANY an amount sufficient to satisfy any applicable
federal, state and local tax withholding requirements in respect of the exercise
of the OPTION. These tax withholding requirements may be satisfied in one of
several ways, including:
                    (i) The OPTIONEE may give the COMPANY cash equal to the
amount required to be withheld or tender SHARES of the COMPANY already owned by
the OPTIONEE for at least six months by actual delivery of the already-owned
SHARES and having a fair market value (based on the closing sale price of the
SHARES as reported on the New York Stock Exchange or, if the SHARES are not
traded on the New York Stock Exchange, “fair market value” as defined in the
PLAN) on the exercise date equal to the amount required to be withheld; or
                    (ii) The COMPANY may withhold SHARES otherwise issuable upon
exercise of the OPTION having a fair market value (based on the closing sale
price of the SHARES as reported on the New York Stock Exchange or, if the SHARES
are not traded on the New York Stock Exchange, “fair market value” as defined in
the PLAN) on the exercise date equal to the amount required to be withheld (but
only to the extent of the minimum amount that must be withheld to comply with
applicable state, federal and local income, employment and wage tax laws).
     3. Change of Control. Unless the BOARD or COMMITTEE provides otherwise
prior to a “Change of Control” (as such term is defined in the PLAN), upon a
Change of Control, Section 9 of the PLAN shall govern the treatment of the
OPTION.
     4. Non-Transferability of OPTION. The OPTION may not be transferred,
assigned, pledged or hypothecated (whether by operation of law or otherwise) by
the OPTIONEE, except as provided by will or by the applicable laws of descent
and distribution, and the OPTION shall not be subject to execution, attachment
or similar process.
     5. Exercise After Termination of Employment.
          (A) Except as the COMMITTEE may at any time provide, if the employment
of the OPTIONEE with the COMPANY and its subsidiaries is terminated for any
reason other than death or “total disability” (as defined below), the OPTION may
be exercised (to the extent that the OPTIONEE was entitled to do so on the date
of the termination of the OPTIONEE’s employment) at any time within three months
after such termination of employment, subject to the provisions of Section 2(C)
of this AGREEMENT, and shall then expire. To the extent the OPTIONEE was not
entitled to exercise the OPTION on the date of termination of the OPTIONEE’s
employment, such portion of the OPTION shall expire on the date of such
termination.
          (B) If the OPTIONEE becomes totally disabled, the OPTION shall become
immediately vested and exercisable in full, and the OPTION may be exercised at
any time during

-3-



--------------------------------------------------------------------------------



 



the first twelve (12) months that the OPTIONEE receives benefits under the
Abercrombie & Fitch Co. Long-Term Disability Program, or any successor program,
subject to the provisions of Section 2(C) of this AGREEMENT, and shall then
expire.
          (C) If the OPTIONEE dies while employed by the COMPANY or one of its
subsidiaries, the OPTION shall become immediately vested and exercisable in full
by the OPTIONEE’s estate or by the person who acquires the right to exercise the
OPTION upon the OPTIONEE’s death by bequest or inheritance. The OPTION may be
exercised at any time within one year after the date of the OPTIONEE’s death, or
such other period as the COMMITTEE may at any time provide, subject to the
provisions of Section 2(C) of this AGREEMENT, and shall then expire.
          (D) For purposes of this AGREEMENT, “total disability” shall have the
definition set forth in the Abercrombie & Fitch Co. Long-Term Disability
Program, which definition is incorporated herein by reference.
     6. Forfeiture of OPTION.
          (A) The OPTION shall be subject to the following additional forfeiture
conditions, to which the OPTIONEE, by accepting the OPTION, agrees. If any of
the events specified in Section 6(B)(i), (ii), or (iii) occurs (a “FORFEITURE
EVENT”), the following forfeiture will result:
                    (i) The unexercised portion of the OPTION held by the
OPTIONEE, whether or not vested, will be immediately forfeited and canceled upon
the occurrence of the FORFEITURE EVENT; and
                    (ii) The OPTIONEE will be obligated to repay to the Company,
in cash, within five business days after demand is made therefor by the Company,
the total amount of “AWARD GAIN” (as defined below) realized by the OPTIONEE
upon each exercise of the OPTION that occurred on or after (I) the date that is
six months prior to the occurrence of the FORFEITURE EVENT, if the FORFEITURE
EVENT occurred while the OPTIONEE was employed by the COMPANY or a subsidiary or
affiliate, or (II) the date that is six months prior to the date the OPTIONEE’s
employment by the COMPANY or a subsidiary or affiliate terminated, if the
FORFEITURE EVENT occurred after the OPTIONEE ceased to be so employed. For
purposes of this Section, the term “AWARD GAIN” shall mean, in respect of a
given OPTION exercise, the product of (x) the Fair Market Value per share of
Stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (y) the number of
shares as to which the OPTION was exercised at that date.
          (B) The forfeitures specified in Section 6(A) will be triggered upon
the occurrence of any one of the following FORFEITURE EVENTS at any time during
OPTIONEE’s employment by the COMPANY or a subsidiary or affiliate, or during the
one-year period following termination of such employment:
                    (i) OPTIONEE, acting alone or with others, directly or
indirectly, (I) engages, either as employee, employer, consultant, advisor, or
director, or as an owner, investor, partner, or stockholder unless OPTIONEE’s
interest is insubstantial, in any business in an area or

-4-



--------------------------------------------------------------------------------



 



region in which the COMPANY conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the COMPANY
or a subsidiary or affiliate; (II) induces any customer or supplier of the
COMPANY or a subsidiary or affiliate, with which the COMPANY or a subsidiary or
affiliate has a business relationship, to curtail, cancel, not renew, or not
continue his or her or its business with the COMPANY or any subsidiary or
affiliate; or (III) induces, or attempts to influence, any employee of or
service provider to the COMPANY or a subsidiary or affiliate to terminate such
employment or service. The COMMITTEE shall, in its discretion, determine which
lines of business the COMPANY conducts on any particular date and which third
parties may reasonably be deemed to be in competition with the COMPANY. For
purposes of this Section 6(B)(i), OPTIONEE’s interest as a stockholder is
insubstantial if it represents beneficial ownership of less than five percent of
the outstanding class of stock, and OPTIONEE’s interest as an owner, investor,
or partner is insubstantial if it represents ownership, as determined by the
COMMITTEE in its discretion, of less than five percent of the outstanding equity
of the entity;
                    (ii) OPTIONEE discloses, uses, sells, or otherwise
transfers, except in the course of employment with or other service to the
COMPANY or any subsidiary or affiliate, any confidential or proprietary
information of the COMPANY or any subsidiary or affiliate, including but not
limited to information regarding the COMPANY’s current and potential customers,
organization, employees, finances, and methods of operations and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain (other than by OPTIONEE’s breach of this
provision), except as required by law or pursuant to legal process, or OPTIONEE
makes statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the COMPANY or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or
                    (iii) OPTIONEE fails to cooperate with the COMPANY or any
subsidiary or affiliate in any way, including, without limitation, by making
himself or herself available to testify on behalf of the COMPANY or such
subsidiary or affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
COMPANY or any subsidiary or affiliate in any way, including, without
limitation, in connection with any such action, suit, or proceeding by providing
information and meeting and consulting with members of management of, other
representatives of, or counsel to, the COMPANY or such subsidiary or affiliate,
as reasonably requested.
          (C) Despite the conditions set forth in this Section 6, an OPTIONEE is
not hereby prohibited from engaging in any activity, including but not limited
to competition with the COMPANY and its subsidiaries and affiliates. Rather, the
non-occurrence of the FORFEITURE EVENTS set forth in Section 6(B) is a condition
to the OPTIONEE’s right to realize and retain value from the OPTION, and the
consequence under the PLAN and this AGREEMENT if the OPTIONEE engages in an
activity giving rise to any such FORFEITURE EVENTS are the forfeitures specified
therein and herein. The COMPANY and OPTIONEE

-5-



--------------------------------------------------------------------------------



 



shall not be precluded by this provision or otherwise from entering into other
agreements concerning the subject matter of Sections 6(A) and 6(B).
          (D) The COMMITTEE may, in its discretion, waive in whole or in part
the COMPANY’s right to forfeiture under this Section 6, but no such waiver shall
be effective unless evidenced by a writing signed by a duly authorized officer
of the COMPANY.
     7. Restrictions on Transfers of SHARES. Anything contained in this
Agreement or elsewhere to the contrary notwithstanding, the COMPANY may postpone
the issuance and delivery of SHARES upon any exercise of the OPTION until
completion of any stock exchange listing or registration or other qualification
of such SHARES under any state or federal law, rule or regulation as the COMPANY
may consider appropriate; and may require the OPTIONEE when exercising the
OPTION to make such representations and furnish such information as the COMPANY
may consider appropriate in connection with the issuance of the SHARES in
compliance with applicable laws, rules and regulations. SHARES issued and
delivered upon exercise of the OPTION shall be subject to such restrictions on
trading, including appropriate legending of certificates to that effect, as the
COMPANY, in its discretion, shall determine are necessary to satisfy applicable
laws, rules and regulations.
     8. Rights of the OPTIONEE as a Stockholder. The OPTIONEE shall have no
rights as a stockholder of the COMPANY with respect to any SHARES of the COMPANY
covered by the OPTION until the date of issuance to the OPTIONEE of a
certificate or other evidence of ownership representing such SHARES.
     9. PLAN as Controlling; OPTIONEE Acknowledgments. All terms and conditions
of the PLAN applicable to the OPTION which are not set forth in this AGREEMENT
shall be deemed incorporated herein by reference. In the event that any term or
condition of this AGREEMENT is inconsistent with the terms and conditions of the
PLAN, the PLAN shall be deemed controlling. The OPTIONEE acknowledges receipt of
a copy of the PLAN and of the Prospectus related to the PLAN. The OPTIONEE also
acknowledges that all decisions, determinations and interpretations of the
COMMITTEE in respect of the PLAN, this AGREEMENT and the OPTION shall be final,
conclusive and binding on the OPTIONEE, all other persons interested in the PLAN
and stockholders.
     10. Governing Law. To the extent not preempted by federal law, this
AGREEMENT shall be governed by and construed in accordance with the laws of the
State of Delaware.
     11. Rights and Remedies Cumulative. All rights and remedies of the COMPANY
and of the OPTIONEE enumerated in this AGREEMENT shall be cumulative and, except
as expressly provided otherwise in this AGREEMENT, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.
     12. Captions. The captions contained in this AGREEMENT are included only
for convenience of reference and do not define, limit, explain or modify this
AGREEMENT or its interpretation, construction or meaning and are in no way to be
construed as a part of this AGREEMENT.

-6-



--------------------------------------------------------------------------------



 



     13. Severability. If any provision of this AGREEMENT or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this AGREEMENT or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this AGREEMENT that if any
provision of this AGREEMENT is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
     14. Number and Gender. When used in this AGREEMENT, the number and gender
of each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may required.
     15. Entire Agreement. This AGREEMENT, including the PLAN incorporated
herein by reference, constitutes the entire agreement between the COMPANY and
the OPTIONEE in respect of the subject matter of this AGREEMENT, and this
AGREEMENT supersedes all prior and contemporaneous agreements between the
parties hereto in connection with the subject matter of this AGREEMENT. No
officer, employee or other servant or agent of the COMPANY, and no servant or
agent of the OPTIONEE, is authorized to make any representation, warranty or
other promise not contained in this AGREEMENT. Other than as set forth in
Section 11(e) of the Plan, no change, termination or attempted waiver of any of
the provisions of this AGREEMENT shall be binding upon either party hereto
unless contained in a writing signed by the party to be charged.
     16. Successors of the COMPANY. The obligations of the COMPANY under this
AGREEMENT shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the COMPANY,
or upon any successor corporation or organization succeeding to substantially
all of the assets and businesses of the COMPANY.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the COMPANY has caused this AGREEMENT to be executed by
its duly authorized officer, and the OPTIONEE has executed this AGREEMENT, in
each case effective as of the GRANT DATE.

              COMPANY:
 
            ABERCROMBIE & FITCH CO.
 
       
 
  By:    
 
       
 
  Its:    
 
       
 
  Title:    
 
       

              OPTIONEE:
 
             
 
  Printed Name:    
 
       
 
       
 
  Address:    
 
             
 
             
 
             

-8-